The court on application of a plaintiff, who had obtained judgment in an action against the administrators of an intestate, ordered the administrators to make application to the Orphans’ Court, agreeably to the 35th and 36th sections of the act of 25th February, 1834, relating to executors and administrators, (Stroud’s Purd. tit. Executors and Administrators,) for authority, and to sell the real estate of which the intestate died seized, although the defendant alleged that the intestate had left a widow and children, none of whom had been made parties to the action, in conformity with the 34th section of the same act.